DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to AFCP 2.0 filed on 5/18/2021.

Examiner's Statement of Reason for Allowance

Claims 1-21 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a non-transitory machine-readable medium has instructions, which, when executed by a processor of a machine, cause the machine to perform operations including: (i) receiving a plurality of network messages transmitted within a communication network, (ii) analyzing the network messages to determine network traffic information, and (iii) determining, based on the network traffic information, a current system context from among a plurality of system contexts. Each system context indicates a respective aggregate status of devices in the communication network. The operations also include (iv) selecting, based on the current system context, a set of filtering rules from among a plurality of sets of filtering rules, (v) applying the selected set of filtering rules to the network messages to determine a subset of network messages that are acceptable for the current system context, and (vi) forwarding each network message of the subset to a destination of the network message. 




However, none Litichever et al. (US 2015/0020152 A1) and King et al. (US 10,650,621 B1), teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent Claim 1, and similarly Claim 11 and Claim 19.  For example, none of the cited prior art teaches or suggest the steps of Claim 1 and similarly Claim 11 and 19:  receiving, by a processor of a computer system, a plurality of network messages transmitted within an aviation network; analyzing, by the processor, the plurality of network messages to determine network traffic information; determining, by the processor and based on the network traffic information, a current system context from among a plurality of system contexts, wherein each of the plurality of system contexts indicates a respective aggregate status of a plurality of avionic devices in the aviation network, wherein each system context is associated with a respective one of a plurality of sets of filtering rules for a context-aware firewall; selecting, by the processor and based on the current system context, the set of filtering rules associated with the current system context from among the plurality of sets of filtering rules for the context-aware firewall; applying, by the processor, the selected set of filtering rules to the plurality of network messages to determine a subset of the plurality of network messages that are acceptable for the current system context; and forwarding, by the processor, each network message of the subset to a destination of the network message.
Therefore the claims are allowable over the cited prior art.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARI L SCHMIDT whose telephone number is (571)270-1385.  The examiner can normally be reached on Monday-Friday 10am - 6pm (MDT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571)270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARI L SCHMIDT/Primary Examiner, Art Unit 2439